MEMORANDUM ****
Cheryl L. Dickerson appeals the district court’s summary judgment affirming the Commissioner of the Social Security Administration’s (“Commissioner”) denial of her application for Title II Social Security disability insurance benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s decision, and we review for substantial evidence and legal error the Administrative Law Judge’s (“ALJ”) decision. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir.1999). We affirm.
The ALJ’s findings were supported by substantial evidence. See id. To the extent that the ALJ rejected or ascribed less weight to the medical opinions of certain physicians, his reasoning was specific and legitimate. See Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.1989). To the extent that the ALJ resolved ambiguous or conflicting medical evidence, his reasoning was specific and legitimate. See Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995).
Dickerson’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.